
	

114 HR 4170 IH: Notification of Your Eldercare Rights Act
U.S. House of Representatives
2015-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4170
		IN THE HOUSE OF REPRESENTATIVES
		
			December 3, 2015
			Mr. Cartwright introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To require the Secretary of Labor, in consultation with the Secretary of Health and Human Services,
			 to draft disclosures describing the rights and liabilities of customers of
			 domestic care services and require that such services provide such
			 disclosures to customers in any contract for such services.
	
	
 1.Short titleThis Act may be cited as the Notification of Your Eldercare Rights Act. 2.Disclosure of rights and liabilities of customers of domestic care services (a)Draft disclosure document and requirement To include in contractNot later than one year after the date of enactment of this Act, the Secretary of Labor, in consultation with the Secretary of Health and Human Services, shall—
 (1)draft a two-page disclosure document including the disclosures described in subsection (b); and (2)require, by rule, that any provider of domestic care services—
 (A)provide such disclosure document to each customer prior to entering into contract with such customer for the provision of such services; and
 (B)disclose to the customer whether the individual or individuals who will provide such services are employees of the provider of domestic care services or independent contractors for purposes of treatment under the Fair Labor Standards Act of 1938.
 (b)Required disclosuresThe disclosures required to be included on the disclosure document described in subsection (a) shall include—
 (1)information substantially similar to the information contained on Fact Sheets 79 and 79B issued by the Wage and Hour Division of the Department of Labor and relating to private homes and domestic service employment and live-in domestic service workers, respectively, under the Fair Labor Standards Act of 1938;
 (2)simple, plain-language explanation of the difference between employees of the provider of domestic care services or independent contractors, for purposes of treatment under the Fair Labor Standards Act of 1938; and
 (3)disclosures regarding— (A)the rights and legal liabilities of the customer with respect to any employee or independent contractor, including rights of action;
 (B)the presence or lack of vicarious liability of the provider of domestic care services with respect to an employee or independent contractor; and
 (C)any liability the customer might have with respect to keeping their property free from unreasonable risk of harm.
					3.Enforcement
 (a)Prohibited ActBeginning on the effective date of the rule required by section 2, it shall be unlawful for any provider of domestic care services to enter into contract with any customer for the provision of such services without first providing the prospective customer with the disclosure document required by section 2.
 (b)PenaltyAny person who violates subsection (a) shall be subject to a civil penalty not to exceed $1,100 per violation. Any person who violates subsection (a) having previously been assessed a civil penalty under this section, or who knowingly violates subsection (a), shall be subject to a civil penalty not to exceed $5,000 per violation.
 4.DefinitionsAs used in this Act— (1)the term domestic care services means those services described in section 13(a)(15) of the Fair Labor Standards Act of 1938 (29 U.S.C. 213(a)(15)); and
 (2)the term provider of domestic care services means a business that employs or contracts with individuals who provide domestic care services to customers of the business.
			
